Citation Nr: 1000932	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to effective date earlier than July 28, 2005, for 
the grant of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to 
April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which granted service connection and assigned a 10 percent 
rating for hypertension retroactively effective from July 28, 
2005, the date of receipt of the Veteran's claim.  He is 
appealing for an earlier effective date.


FINDINGS OF FACT

1.  On July 28, 2005, the RO received the Veteran's claim for 
service connection for hypertension.

2.  Prior to July 28, 2005, the Veteran did not file either 
an informal or formal claim for any kind of disability, 
including hypertension, related to his military service.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
July 28, 2005, for the grant of service connection for 
hypertension.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.159, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the effective-date claim has been properly developed 
for appellate review.  The Board will then address this claim 
on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
effective date following the grant of service connection for 
hypertension.  In such cases in which service connection for 
the underling claim is granted, the claim as it arose in its 
initial context has been substantiated.  Therefore, 
additional VCAA notice is not required because the intended 
purpose of the notice has been served.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

VA's General Counsel also has held that no additional VCAA 
notice is required in this circumstance for such a downstream 
issue, and that a Court decision suggesting otherwise is not 
binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  The Board is bound by the General Counsel's 
opinion, as the Chief Legal Officer of the Department.  38 
U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA 
notice letter in this situation concerning the downstream 
earlier-effective-date claim, the provisions of 38 U.S.C.A. § 
7105(d) require VA to issue a statement of the case (SOC) if 
the disagreement is not resolved.  And since the RO issued an 
SOC in February 2007 addressing the downstream effective-date 
claim, which included citation to the applicable statutes and 
regulations and a discussion of the reasons and bases for not 
assigning an effective date earlier than July 28, 2005, no 
further notice is required.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 
195 (2003).

Consequently, the Board finds that all necessary development 
of the downstream effective-date claim has been accomplished, 
and therefore appellate review of this claim may proceed 
without prejudicing the Veteran.  Moreover, as will be 
explained, resolution of this claim ultimately turns on when 
he filed this claim, so an examination and opinion are not 
needed to fairly decide this claim.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  
Accordingly, the Board finds that no further notice or 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  Whether the Veteran is Entitled to 
an Effective Date earlier than July 28, 
2005, for the Grant of Service Connection 
for Hypertension

As mentioned, in the December 2005 decision at issue the RO 
granted service connection and assigned a 10 percent 
disability rating for hypertension, effective retroactively 
from July 28, 2005, the date the RO had received this claim.  
The Veteran wants an earlier effective date for this award, 
arguing that he previously submitted a claim for service 
connection for hypertension in 1981.  But for the reasons and 
bases discussed below, there are no grounds for assigning an 
effective date earlier than July 28, 2005, for his award.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  Any communication or action indicating an intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  An informal claim must 
identify the benefit sought.  


An "application" is used synonymously with "claim" and 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

Despite his contentions to the contrary, the record shows the 
Veteran first filed a claim for service connection for 
hypertension on July 28, 2005.  During a March 2008 hearing 
at the RO, he testified that he had previously applied for 
VA benefits some time around 1981, including for 
hypertension.  And in support of this assertion, he submitted 
a VA Form 21-526, Veteran's Application for Compensation or 
Pension, listing hypertension as a condition being claimed.  
He maintained that he had submitted this form to VA in 1981, 
thereby warranting an effective date retroactive to that 
year, the date of his initial claim, rather than just back to 
July 28, 2005.  This argument has no merit, however, as the 
form is unsigned and has no date except for the date stamp of 
May 22, 2006, when the RO first received it.  Thus, according 
to 38 U.S.C.A. § 5110(a), the effective date can be no 
earlier than July 28, 2005, since this is the date of receipt 
of his claim.  Simply stated, the Board has reviewed the 
record in its entirety but finds neither a formal nor an 
informal communication prior to that date which can be 
construed as a claim for service connection for hypertension.  

In his notice of disagreement (NOD) filed in March 2006, the 
Veteran attached medical records from Vanderbilt University 
Medical Center showing a marginally elevated blood pressure 
reading of 130/90 in 1983.  The only potential argument that 
may be gleaned from these medical records is that an earlier 
effective date for his hypertension is warranted because he 
has had this condition for many years prior to July 28, 2005, 
i.e., even in 1983.  This argument also fails, however, 
because VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
Although he may very well have had hypertension for many 
years prior to July 28, 2005, there is no indication he 
resultantly filed an actual claim for this condition related 
to his military service before July 28, 2005.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for an 
effective date earlier than July 28, 2005, for the grant of 
service connection for hypertension.  And because the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, 
the appeal is denied.


ORDER

The claim for an effective date earlier than July 28, 2005, 
for the grant of service connection for hypertension is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


